 1

 2

 3                                                                           JS-6
 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                               )
12   OCTIVAN MOORE,                            )    Case No. LA CV 17-04195-VBF-JEM
                                               )
13                               Petitioner,   )
                                               )    JUDGMENT
14                v.                           )
                                               )
15   RAYMOND MADDEN, Warden,                   )
                                               )
16                               Respondent.   )
                                               )
17
           Final judgment is hereby entered in favor of the respondent warden and against
18
     petitioner Octivan Moore.
19
           IT IS SO ADJUDGED.
20

21
     Dated: October 1, 2019
22
                                                      VALERIE BAKER FAIRBANK
23                                                 UNITED STATES DISTRICT JUDGE
24

25

26

27

28
